 SHELL OILCOMPANY203to authorized personnel.Because of the confidential nature of theblueprints, the attendants are subject to special security investigation.They are supervised by the chief design engineer, who has an office inthe main office building.They are on the salaried payroll and havethe same fringe benefits as other salaried employees.The Petitioner contends the blueprint crib attendants are plantclerical employees and should be added to the production and main-tenance unit if it wins the election.The Employer urges that they areoffice clericals, and may not become a part of the production and main-tenance unit.We find on the basis of the record that these attendants are plantclericals.Although we find no merit in the Employer's contentionthat the crib attendants are security personnel and that these and thecost recorders may not be represented by Petitioner because of any con-flict of interest with production workers or because the same unionwould represent both groups,' the record shows that there are some 50other unrepresented plant clerical employees who work in the plantwith foremen and engineers, and whom the Petitioner does not seek torepresent.We find therefore that the Petitioner is seeking only a seg-ment of the plant clerical employees, and for this reason the requestedunit is inappropriate.Nor may a segment of the plant clerical groupbe granted a self-determination election with respect to representationin a production and maintenance unit.Inasmuch as the groups requested by the Petitioner neither sepa-rately nor in combination constitute appropriate units, we shall dis-miss the petition.[The Board dismissed the petition.]CHAIRMAN LEEDOM and MEMBER MURDocK took no part in the con-sideration of the above Decision and Order.5 See footnote 1,supra.Shell Oil CompanyandLocal No. 553, affiliated with United Asso-ciation of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, AFL-CIO, et al.,Petitioners.'Cases Nos. 14-RC-2947, 14-RC-2955,14-RC-2958, 14-RC-2959, 14-RC-2960, 14-RC-2966, 14-RC-2969,and 14-RC-2973.July 17,1956DECISION AND DIRECTION OF ELECTIONSUpon consolidated petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held before1The other Petitioners are : Carpenters District Council of MadisonCounty & Vicinity,Illinois,United Brotherhood of Carpenters&Joiners ofAmerica, AIL-CIO ; Local 56116 NLRB No. 24. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoseph H. So]ien, hearing officer.The hearingofficer's rulings madeat the hearing are free from prejudicialerrorand are herebyaffirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labororganizationsinvolvedclaimto represent employeesof the Employer.23.A question affectingcommerce exists concerningrepresentationof employees of the Employer within themeaning ofSection 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The 8 craft Petitioners herein seek certification of 8 separatecraft or "craft-like" units.The Employer opposes theseparate unitsprimarily on the ground that the bargaining history for all the em-ployees involved has been ona single-or industrial-unit basis.Therefore, the Employer contends that this is a case of severance andthat under theAmerican Potash 3doctrine the Petitioners have notsufficiently shown the true craft characteristics of the respective unitsthey here seek.Although the Petitioner's International Unionshave, along with other unions not here involved, for several yearsjointly negotiated and signed single contracts covering the employeesin question, they contend that thiscasedoes not involve severancewithin the meaning of that term as used inAmerican Potash,but in-volves only the certification of units which have historically beenrecognized and bargained for as individual craftunits.In the lightof these contentions, we turn to the bargaining history.At different times during 1933, 14 local craft unions each met withthe Employer and attempted negotiations for contract units coveringtheir respective crafts at the refinery involved ; only 6 contracts wereconcluded that year.Thereafter, in 1934, in order to simplify negotia-tions, the American Federation of Labor proposed to the Employerthat a "one-unit agreement" be negotiated and signed jointly by theInternational Unions, rather than the locals which had bargained fortheir respective craft groups.This proposal was accepted and thefirst such joint bargaining agreement became effective May 1, 1935.In 1938, because of interunion problems, the Metal Trades Departmentof the AFL became coordinator for the International Unions and hasInternational Association of Heat & Frost Insulators and AsbestosWorkers ;Local UnionNo. 917,International Brotherhood of Painters,Decorators and Paperhangers Union ofAmerica, AFL-CIO ; International Brotherhood of Electrical Workers, Local Union 649,AFL-CIO ; LocalUnion No. 525, affiliatedwith theInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO ; Local483, InternationalBrotherhood of Boilermakers, Iron Shipbuilders,Blacksmith,Forgers & Helpers,AFL-CIO ;Local 268, Sheet Metal Workers' International Association,AFL-CIO.2 International Hod Carriers and Common Laborers Union of America,AFL-CIO, whichcurrently represents certain employees of the Employer who are not directly involvedherein, intervened,however,for the sole purpose of protecting its interests from anypossible effect the proceeding might have thereon.3American Potash f Chemical Corpoation,107 NLRB 1418. SHELL OIL COMPANY205since, along with the International Unions, signed contracts with theEmployer covering the refinery employees here involved'We note that, during the period from 1949 through 1951, some ofthe International Unions signatories to the joint agreement advisedthe Employer that they desired to have separate Board certifications,in the name of their locals, for the respective classifications of em-ployees that they represented under the joint agreement.The Em-ployer countered with the proposition that it would not oppose cer-tification of the individual units provided the Internationals wouldrefrain from insisting that the certification be in the name of thelocals and that the Internationals would continue to negotiate jointlyand sign joint agreements as they had done in the past.The Interna-tionals agreed and were later certified by the Board for their indi-vidual units.Under these certifications there have been a preserva-tion of craft lines.However, the Internationals have continued upto the present time to sign joint agreements.The locals are herepetitioning for certification as the representative of the same unitsnow represented by their internationals.We have the current joint agreement before us.Viewing this agree-ment in the light of the above facts, we believe that the bargaininghas been, on an individual craft group basis rather than on an indus-trial basis.Although the agreement does not set out a specific unitor units as most agreements do, it states in the preamble that theagreement is between the Employer and the Metal Trades Depart-ment and the enumerated International Unions, as representatives ofa majority of the employees employed"on work coming within theestablished jurisdiction of the Internationals." ISection 1 of the agree-ment is entitled "General Craft Provision or Rules."This entiresection refers to "crafts" and "craftsmen." 6There is separate senior-ity for each of the groups for whom the Petitioning unions seek cer-tification.Furthermore, the Employer, as noted above, agreed tothe certification of the Internationals for the employees within theirrespective craft jurisdiction.In view of the foregoing, we find that the Internationals' practice ofnegotiating and signing joint contracts with the Employer, simply4 Sometime after 1940,the International Union of Operating Engineers and the Inter-national Association of Machinists withdrew from the joint,agreement and have sincenegotiated separate contracts, at the local union level,for their respective crafts employedat the refinery involved.5 Also, the modification clause of the contract emphasizes the individual recognition ofeach International craft union for its respective group.The modification clause providesthat "each party shall have the right to two reopenings on the subject of basic wages . . .We think the term "each party" refers to, among others, each of the InternationalUnions who are signatory parties to the contract.9 For instance,article 5,par. 4 deals with transfers of employees"within his owncraft" ; article 16, par. 1 refers to "craftsmen'shelpers" not being assigned"craftsmenwork" ; article 17 establishesseparate craft committeesto handle complaints;article 19provides for handling ofjurisdictional disputes among the local craft unions involved. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause they believe, at the time, it was more convenient to bargainin one instrument concerning the various craft groups, does not inview of this record support a contention that collective bargainingunder the contract was conducted on an industrial basis'Ratherit appears and we find that collective bargaining has proceeded onthe basis of continued recognition and separate preservation of in-dividual craft groups.As the record establishes that the long history of collective bar-gaining among the employees involved has been on a separate craftunit basis, it follows that this caseis not a caseof severance, but merelyinvolves a request by the present petitioning locals for certificationof the separate historical units.'In view of the bargaining history,we find that the following employees of the Employer employed at itsWood River, Illinois, refinery, constitute appropriate separate his-torical units for the purpose of collective bargaining within the mean-ing ofthe Act:Unit 1:All employees classified as pipefitter leadman, pipefitterwelder layer out, pipefitter 1st, pipefitter 2nd, pipefitter helper 1st,pipefitter helper 2nd, leadburner 1st, and leadburner 2nd, excludingoffice clerical and plant clerical employees, guards, watchmen, profes-sionalemployees, and supervisors as defined in Section 2 (11) of theAct, as amended, and all other employees of the Employer.Unit 2:All employees classified as carpenter leadman and carpenter1st, excluding office clerical and plant clerical employees, guards,watchmen, professional employees, and supervisors as defined in Sec-tion 2 (11) of the Act, as amended, and all other employees of theEmployer.Unit 3:All employees classified as boilermaker layer out (inspectorand leadman), boilermaker, boilermaker helpers, blacksmith workingleader, blacksmith 1st, blacksmith 2nd, blacksmith helper, excludingoffice clerical and plant clerical employees, guards, watchmen, profes-sional employees, and supervisors as defined in Section 2 (11) of theAct, as amended, and all other employees of the Employer.Unit 4:All employees classified as insulator 1st, excluding officeclerical and plant clerical employees, guards, watchmen, professionalemployees, and supervisors as defined in Section 2 (11) of the Act, asamended, and all other employees of the Employer.Unit 5:All employees classified as tinner, excluding office clericaland plant clerical employees, guards, watchmen, professional em-7SeePhelps Dodge Corporation,98 NLRB 726, 729, 730; see alsoAmerican CanCompany.109 NLRB 1284.8In the absence of any craft severance problem, we find it unnecessary to determinewhether the requested units are sufficiently craft in nature to warrant their severanceunder theAmericanPotash doctrine.We also, reject as without merit the Employer'scontention that the petitioning locals are not the traditional bargaining representativesas such argument is applicable only to craft severance situations.SeeCampbell SoupCompany,109 NLRB 518,at 521. SHELL OILCOMPANY207ployees, and supervisors as defined in Section 2 (11) of the Act, asamended, and all other employees of the Employer.Unit 6:All employees classified as paint inspector, painter leadman,and painter, excluding office clerical and plant clerical employees,guards, watchmen, professional employees, and supervisors as definedin Section 2 (11) of the Act, as amended, and all other employees ofthe Employer.Unit 7:All employees classified as electrician leadman, electrician1st, electrician helper 1st, apprentice electrician 1st year, apprenticeelectrician 2nd year, apprentice electrician 3rd year, apprentice elec-trician 4th year, instrument leadman, instrumentman 1st, instrument-man helper 1st, apprentice instrumentman 1st year, apprentice instru-mentman 2nd year, apprentice instrumentman 3rd year, apprenticeinstrumentman 4th year, excluding office clerical and plant clericalemployees, guards, watchmen, professional employees, and supervisorsas defined in Section 2 (11) of the Act, as amended, and all otheremployees of the Employer.Unit 8:All employees classified as counterman leadman, counter-man 1st, counterman 2nd, truckdriver, truckdriver helper, tractoroperator, and bus driver 1st, excluding office clerical and plant clericalemployees, guards, watchmen, professional employees, and supervisorsas defined in Section 2 (11) of the Act, as amended, and all otheremployees of the Employer.[Text of Direction of Elections omitted from publication.]MEMBERS PETERSON and DODGERS,dissenting:We dissent from the majority's holding that the bargaining in thiscase for the employees involved has been on a separate craft unitbasis rather than on an overall basis. In our opinion, such a conclu-sion is not supported either by the character of the bargaining thathas taken place or by the resulting contracts.As for past bargaining, the record shows that in 1933 certain localunions which had succeeded in organizing the Employer's mainte-nance employees entered into separate bargaining negotiations withthe Employer concerning the employees represented by them.Thistype of bargaining proved to be unworkable and was abandoned infavor of a procedure calling for the Employer and the parent organi-zations of the local unions to bargain together for a "unit agreement"to be signed by all.The first such joint bargaining agreement be-came effective in May 1935. In 1938, to secure more unanimity amongthe InternationalUnions, theMetal Trades Department of theA. F. of L.9 entered the picture and became a party to the joint contractexecuted with the Employer.Since 1938, that organization, together9Hereinafter referred to as the Metal Trades Department. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the International Unions, including the parent organizations ofthe eight Petitioners, has been a party to every bargaining contractnegotiated with the Employer.When asked at the hearing whetherthe negotiations for the contracts executed since 1935 had been "jointlyconducted by the representatives of the unions signatory or have theybeen separately conducted by the separate international unions," theEmployer's representative in the bargaining negotiations testified thatthey had been "jointly conducted."And when asked if "the finalsettlement in each of the negotiations was the result of the joint negotiations," the same witness answered in the aflirmative.'0Of the contract resulting fiom the joint negotiations describedabove, only the most recent one, effective by its terms from May 1,1954, to May 1, 1956, was made an exhibit in the case."That agree-ment is between the Employer and the Metal Trades Department andthe International Unions.The preamble recognizes the InternationalUnionsandtheMetal Trades Department "as representatives of amajority of the employees of the Employer . . . employed on workcoming within the established jurisdiction of those InternationalUnions on all matters concerning wages and working conditions."Most of the provisions which follow are applicable toallthe em-ployees covered by the contract, according uniform treatment in senior-ity matters and with respect to such other matters as working hours,pay for work away from the home shop, overtime, night shift bonuses,lunch hour allowances, vacations, pay periods, and holiday pay.Thecontract also provides for the creation of a Metal Trades Committeeconsisting of seven employees, each of whom must be from a different"craft union," and it assigns to this committee a leading role in thegrievance procedure covering all the employees.Under the contract,a grievance is not referred to any International Union until the fourthstep of the grievance procedure has been reached, after the MetalTrades Committee has met with the Employer on the grievance.Also,the allegedly unjustified discharge of any employee is a matter whichtheMetal Trades Committee must attempt to adjust before an In-ternational Union may intercede.The Metal Trades Committee isalso the representative of all applicants for employment in the physi-cal examination procedure set forth in the contract.The maintenance-of-membership requirement in the contract is linked to the effectivedate of the agreement and it appears that the contract would nothave become effective at all without its acceptance by all the partiesthereto.In this connection, the contract contained a provision foran "escape period" which permits withdrawal from union membershiplaThis testimony stands uncontradicted in the record.11No contention is made, however,that this contract,to the extent pertinent herein,is not substantially representative of prior contracts. SHELL OILCOMPANY209only "after this agreement is sib ied by all of the parties thereto."And with respect to the giving of any notice for canceling, chang-ing, or reopening the contract, the "Unions," as the InternationalUnions and the Metal Trades Department are referred to in the pre-amble, are considered as a single party and their action must be on ajoint basis.All the foregoing, including the joint bargaining negotiations in-itiated to replace unsuccessful separate bargaining sessions, the rec-ognition of the "Unions" as representatives of all the employeescovered by the last contract,12 the provisions in that contract applica-ble to all the employees, the authority vested in the Metal Trades Com-mittee by the 1954 contract to act as the representative of all the em-ployees, and the contract's treatment of the "Unions" as a single party,points unmistakably to a substantial past history of bargaining con-ducted on a joint basis for an overall unit of the maintenance employeesinvolved in this proceeding.13 In reaching the opposite conclusionnoted above, our colleagues have attached considerable weight to thereferences in the contract to "crafts" and "craftsmen."But the useof these words in a contract covering maintenance employees canhave little, if any, significance.Our colleagues seem to be readingthem as though the words "craft units" had been used in their stead.This, however, is obviously not the case.Nor do we find support forthemajority's conclusion in the fact that the Employer agreed toBoard certification in 1950 of two of the International Unions for theemployees within their respective craft jurisdiction.As the majorityitself points out, the Employer's agreement in these cases was con-ditioned upon the International Unions continuing "to negotiatejointly and sign joint agreements as they had done in the past," andthis is precisely the procedure which has been followed since thecertifications. 14In view of all the circumstances disclosed by the record, we believethat this is a severance case and that the Board must inquire intowhether, in view of the substantial bargaining history on an overallbasis, severance of the units requested by the Petitioners is appropriateunderAmerican Potash.We are not satisfied that the showing forseverance requiredby American Potashhas been made in any of thecases and we would therefore dismiss the petitions.12 It would appear that my colleagues believe that the preamble accords recognition toeach of the International Unions as the bargaining representative of the employees fallingwithin its jurisdiction.If this is their view, what employees would they say are repre-sented by the Metal Trades Department"13 SeeThe Langenau Manufacturing Company,115NLRB 1505;United States TimeCorporation,108 NLRB 1435;General Metaicraft,Inc., Olympia Division,106 NLRB 1131.1;CfUnited States Time Corporation,supra.40544 8--5 7-v of 116-15